Title: Ferdinand R. Hassler to James Madison, 8 September 1828
From: Hassler, Ferdinand Rudolph
To: Madison, James


                        
                            
                                Excellent Sir,
                            
                            
                                
                                    New York
                                
                                8th September 1828,
                            
                        
                        
                        With the present I take the Liberty to present to You two Copies of my Elements of Geometry which I wrote
                            during my short stay at Richmond since I had the pleasure to communicate to You my former work on astronomical subjects. I
                            should be very happy to see my now several elementary works of Mathematic introduced in Virginia, they appear to be much
                            approved generally, and particularly by the students on account of their systematic and simple mode of proceeding. I join
                            one of the Copies here for the Library of the Va. University which I pray You will present to it. I shall likely continue
                            to extend my Elementary books to the other branches of mathematics. With my best wishes accept of my perfect esteem and
                            Respect Excellent Sir Your most obt St
                        
                        
                            
                                F: R: Hassler
                            
                        
                    